

116 HR 8561 IH: Restoring Fairness to Medicaid Reimbursement Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8561IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to sunset the increased FMAP for medical assistance for newly eligible mandatory individuals, and for other purposes.1.Short titleThis Act may be cited as the Restoring Fairness to Medicaid Reimbursement Act of 2020.2.Sunset of increased FMAP for medical assistance for newly eligible mandatory individualsSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396 (y)(1)) is amended—(1)in subparagraph (D), by striking at the end and;(2)in subparagraph (E), by striking and each year thereafter. and inserting ; and; and(3)by adding at the end the following new subparagraph:(F)the Federal medical assistance percentage otherwise provided under subsection (b) for calendar quarters in 2021 and each year thereafter..3.Conforming of title XIX of the Social Security Act to provide a State option to provide medical assistance to expansion populationSection 1902(a)(10)(i)(VIII) of the Social Security Act (42 U.S.C. 1396a(a)(10)(i)(VIII)) is amended by inserting at the option of the State after beginning January 1, 2014,.